Citation Nr: 0508253	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 until June 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the San Diego, California Regional 
Office (RO) of the Department of Veteran's Affairs (VA).


FINDING OF FACT

The veteran has Level I hearing acuity in each ear. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A March 2003 letter 
(prior to the rating appealed) did not specifically cite the 
VCAA, but informed the veteran of his and VA's 
responsibilities in claims development.  The April 2003 
rating decision and a December 2003 statement of the case 
(SOC) informed the veteran of what type of evidence would be 
needed to establish entitlement to the benefit sought and 
notified him of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  Also 
regarding notice content, page 2 of the December 2003 SOC 
informed him of the need to submit any evidence in his 
possession pertaining to the claim.  

While complete notice consistent with the VCAA was not 
provided prior to the decision on appeal, the veteran was not 
prejudiced by the delay.  Following notice via the December 
2003 SOC, he has had more than ample opportunity (well in 
excess of a year) to respond.  He had indicated in January 
2003 that he did not have any medical documentation 
pertaining to his claim.  In a June 2004 brief, his 
representative argued that the RO failed to adequately notify 
the veteran of what evidence was necessary to substantiate 
his claim and of the veteran's and VA's responsibilities in 
claims development.  In that regard it is noteworthy that the 
December 2003 SOC fully advised the veteran of the criteria 
for rating hearing loss disability, of what the evidence 
showed, and how the rating criteria applied in his specific 
case.  As ratings of hearing loss disability are based on a 
comparison of official audiometry to the schedular criteria, 
all the veteran could do is submit evidence that his hearing 
loss has increased, which would then be a basis for ordering 
updated audiometry.  As the RO ordered an audiological 
evaluation (with audiometric studies after the veteran filed 
his claim for increase) anyway, advising him to submit 
evidence of an increase in hearing loss disability (which 
would have been a basis for ordering the examination) would 
be pointless.  The end result of any submissions by the 
veteran has already been accomplished.  Furthermore, the 
veteran has indicated he has nothing to submit, and the Board 
does not see how in those circumstances he would be 
prejudiced by any technical notice deficiency.  All any 
further notice would accomplish in the circumstances 
presented is needless delay in the disposition of the appeal.  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and relevant VA medical records, and 
(most significantly) has arranged for a current audiological 
evaluation with audiometric studies.  The veteran has not 
identified any additional evidence pertinent to his claim.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

Service records indicate that the veteran served in the 
Marines in Vietnam and that his specialty was Anti-Tank 
Assaultman.  Service connection for hearing loss of the left 
ear (0%) was established effective from August 1987 after a 
September 1987 audiological evaluation showed a mild to 
moderate bilateral high frequency hearing loss.  (Initially, 
right ear hearing loss was not found to be service 
connected.)  In correspondence received in January 2003, the 
veteran sought an increased rating.  An April 2003 rating 
decision granted service connection for right ear hearing 
loss, and assigned a 0 percent rating for the bilateral 
disability.

On August 2002 VA audiometric evaluation showed a moderate to 
severe high frequency sensorineural hearing loss of the right 
ear and a mild sloping to moderate rising sensorineural 
hearing loss of the left ear, with good speech discrimination 
bilaterally.  The veteran was not a candidate for 
amplification due to normal hearing in low and mid 
frequencies.  

On VA examination in April 2003 audiometry revealed that 
puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 15
25
55
55
LEFT
25
40
50
55

The average puretone thresholds were 38 decibels, right ear, 
and 43 decibels, left ear.  Speech recognition was 100 
percent in the right ear and 96 percent in the left ear.  The 
impression was moderate high frequency sensorineural hearing 
loss in both ears.

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings for bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability for bilateral hearing loss, the Rating Schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Code 6100.  
Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   

Here, mechanical application of the Rating Schedule applied 
to the April 2003 audiometry results in a noncompensable 
rating.  The average puretone threshold for the veteran's 
right ear was 38 decibels, and speech discrimination was 100 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as level I.  The left ear average 
puretone threshold was 43 decibels, with 96 percent speech 
discrimination, also resulting in hearing acuity 
characterized as Level I.  Under 38 C.F.R. § 4.85, Table VII, 
where there is Level I hearing in the better ear and Level I 
hearing in the poorer ear, a 0 percent rating is to be 
assigned (under Code 6100).  An unusual pattern of hearing as 
defined in 38 C.F.R. § 4.86 is not shown; hence, a rating 
based on puretone thresholds alone is not in order.  
Audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  The RO has applied the Rating Schedule 
accurately, and there is no schedular basis for a higher 
rating.  

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects factors necessary for extraschedular rating such as 
marked interference with employability or frequent 
hospitalizations due to hearing loss.  38 C.F.R.  § 3.321.  
Notably, it is indicated that the veteran's conversational 
hearing is normal.

Since application of schedular criteria results in a 0 
percent rating, and since extraschedular consideration is not 
warranted, the preponderance of the evidence is against the 
veteran's claim, and it must be denied.   


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


